Citation Nr: 1712594	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-24 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected carpal tunnel syndrome of the right wrist, status post surgical release.

2. Entitlement to a rating in excess of 10 percent for service-connected carpal tunnel syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to January 2005.  This current matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

Although the Board sincerely regrets the increased delay, the Veteran's claims must be remanded.  The Veteran was most recently examined for his bilateral carpal tunnel syndrome in March 2010.  In correspondence dated in March 2016, the Veteran, through his representative, indicated that his carpal tunnel syndrome symptomatology had worsened since his most recent examination.  As such, a new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the veteran in an increased rating claim);  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

While on appeal, any outstanding treatment records related to the Veteran's bilateral carpal tunnel syndrome should be obtained.  Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain and associate with the claims file any outstanding VA and private treatment records related to the Veteran's bilateral carpal tunnel syndrome.

2. Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to address the current severity of his bilateral carpal tunnel syndrome.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This review must be noted in the examination report.  The examination should include any necessary diagnostic testing or evaluation [i.e. X-rays, MRI studies, electromyography (EMG) tests, and nerve conduction velocity (NCV) studies].  All pertinent symptomatology should be reported in detail.  The examiner should also comment on the impact of the Veteran's carpal tunnel syndrome on his employment.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completing the above actions, the Veteran's increased rating claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

